Dismissed and
Memorandum Opinion filed January 6, 2011.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00572-CV
____________
 
AL YAZDCHI, Appellant
 
V.
 
CHAU WENG WANG AND MEI LING WANG, Appellees
 

 
On Appeal from the County Civil Court at Law No. 3
Harris County, Texas
Trial Court Cause No. 951408
 
 
 

MEMORANDUM 
OPINION
            This is an appeal from a judgment signed May 12, 2010.  The
clerk’s record was filed September 2, 2010.  No reporter’s record or brief was
filed.
            On November 18, 2010, this court issued an order stating that
unless appellant submitted a brief, together with a motion reasonably
explaining why the brief was late, on or before December 20, 2010, the court
would dismiss the appeal for want of prosecution.  See Tex. R. App. P. 42.3(b).
Appellant filed no
response.  Accordingly, the appeal is ordered dismissed.
 
                                                                        PER
CURIAM
 
Panel consists of Justices Brown,
Boyce, and Jamison.